DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3 are pending and examined below. This action is in response to the claims filed 1/14/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103, page 6, filed on 1/14/20, regarding 35 U.S.C. § 103 rejections assert the differentiation between the prior art and the claimed invention lies within the Toriumi disclosure of circumferentially aligned light emitting elements rather than optical sensors that fulfil the claimed elements.  In analyzing the Toriumi reference in isolation, then the assertion is correct, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of the geometrically located optical sensors as described within Romanov with the specific further circumferential alignment and rotational placement of Toriumi in order to collect reflection light from multiple angles with respect to a measurement target providing a fuller coverage of optical input does fulfil the claimed element as disclosed.  Additional citations to further circumferentially aligned optical sensors have been included in additional references below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. (US 2016/0144511) in view of Chang et al. (US 2012/0256837) and Toriumi et al. (US 2012/0069343).

Regarding claim 1, Romanov discloses an optical odometry system including a moving amount detection device, comprising (Abstract):  
a plurality of at least three optical sensors having a light source for irradiating a floor surface where a moving body is located, the plurality of optical sensors acquiring image data of the floor surface (¶63-65 - one or more optical odometry sensor systems can include at least three optical sensors where LIDAR/LADAR systems include light source for irradiating the surface, furthermore ¶75 discloses a second system of emitting light onto the tracking surface for overlapping coverage); 
a moving amount acquisition unit configured to acquire a moving amount of the moving body in a one-axial or two-axial predetermined coordinate system by using the image data acquired from the optical sensors (¶51-52 – optical odometry sensor system 205 determines an accurate pose within a global coordinate system corresponding to the recited predetermined coordinate system and ¶73-74 - optical odometry sensor system 205 ; and 
an arithmetic processing unit configured to detect the moving amount of the moving body in a coordinate system of a reference position on the moving body by performing arithmetic processing using the moving amount of the moving body in the predetermined coordinate systems in each of the plurality of optical sensors acquired by the moving amount acquisition unit (¶51-52 - By supplementing the high frequency odometry data with global sensor readings, the robot 100 determines an accurate pose within a global coordinate system and/or a persistent map of the environment, ¶94-96  the integration of optical odometry data as well as other localization sensors to boost the primary optical odometry using the position using specific static landmarks on the map corresponding to the recited coordinate system, and it is all controlled by the control arbitrator (Fig. 9)), wherein 
the arithmetic processing unit detects the moving amount of the moving body in the coordinate system of the reference position by repeatedly performing arithmetic processing of converting the moving amount of the moving body in each of the plurality of optical sensors in the predetermined coordinate systems that are respectively set in the plurality of optical sensors into the moving amount of the moving body in the coordinate system of the reference position and integrating the converted moving amount (¶48-52 - By supplementing the high frequency odometry data with global sensor readings, the robot 100 determines an accurate pose within a global coordinate system and/or a persistent map of the environment, . 
While Romanov does disclose utilizing optical odometry data to determine spatial positioning in a global environment (¶51-52), it does not explicitly disclose three or more optical sensors nonlinearly aligned, or completely optical position determination.
However Chang discloses an optical positioning sending module with three or more sensing modules (Figs. 2C-2D) as well as high speed, accuracy, and stability in position sensing (¶11), and
the plurality of optical sensors are disposed so that three or more of them are not arranged on the same straight line in a top view of the moving body and the predetermined coordinate systems that are respectively set in the plurality of optical sensors have angles different from each other with respect to the coordinate system in the reference position (Figs. 2C-2D and ¶37-38 – sensing modules corresponding to the recited optical sensors where both figures show symmetric nonlinear formation of sensors for sensing movement of the moving body).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined an optical odometry system of Romanov with the sensor plurality and positioning of Chang in order to make it more accurate or faster for fitting in with different requirements such as high speed, accurately, or stability (Chang - ¶11).
While Romanov does disclose the predefined coordinate system (¶51-52) but does not disclose the plurality of optical sensors being disposed on a circumference and Chang Figs. 2C-
However, Toriumi discloses a measurement device including the plurality of optical sensors are disposed on a circumference in which the coordinate center of the predetermined coordinate systems that are respectively set in the plurality of optical sensors are centered around the reference position, and the plurality of optical sensors are disposed so that angles formed by the predetermined coordinate systems respectively set in the plurality of optical sensors and the coordinate system in the reference position are shifted by an angle obtained by dividing 90.degree. by the number of the plurality of optical sensors (Fig. 2 and ¶85-87 – 4N (where N is an integer equal to or more than 1) light emitting elements 103 corresponding to the recited three or more modules spaced out at an interval of ( 90/N).degree. with the light emitting elements 103 radiating light of the same wavelength are disposed to lie in the point symmetry with respect to the center 105 of the opening portion 13 corresponding to the recited coordinate center of the predetermined coordinate systems). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the optical odometry system of Romanov in view of Chang with the central/symmetrical alignment of Toriumi in order to collect reflection light from multiple angles with respect to a measurement target (Toriumi - ¶4).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. (US 2016/0144511) in view of Chang et al. (US 2012/0256837) and Toriumi et al. (US 2012/0069343), as applied to claim 1 above, further in view of Reeve et al. (US 2013/0041549).

Regarding claim 3, Romanov further discloses a control unit configured to control so as to reduce a displacement amount between a current position of the moving body calculated by using a moving amount of the reference position in the arithmetic processing unit and a point closest to the current position on a planned moving path of the moving body, the planned moving path being planned in advance (¶58 - identify reliable landmarks repeatedly corresponding to the recited using a reference position to accurately localizing and mapping within an environment corresponding to the recited reduce displacement between current and expected location).
While Romanov discloses previous estimated locations (¶95) it does not explicitly disclose the use of a preplanned path however Reeve discloses optical vehicle tracking including using predetermined trajectories (¶7).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the optical odometry system of Romanov in view of Chang and Toriumi with the path planning of Reeve in order to identify if the vehicle deviates from the desired path trajectory (Reeve - ¶8).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bi (US 2012/0268376) discloses a system of video feature extraction using a sensor array with a plurality of sensors arranged around a circumference of a circle (¶68).

Selby et al. (US 2005/0162390) discloses a trackball motion detection system utilizing optical detection means that are mounted in an angular position around the circumference (¶24-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665